COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


SAMUEL A. BARNES

v.   Record No. 2358-94-4                      MEMORANDUM OPINION *
                                                   PER CURIAM
GUARDIAN AUTO GLASS                               MAY 30, 1995
AND
PACIFIC EMPLOYERS INSURANCE COMPANY


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Craig A. Brown; Ashcraft & Gerel, on brief), for
            appellant.

            (Douglas A. Seymour, on brief), for appellees.



     Samuel A. Barnes contends that the Workers' Compensation

Commission erred in finding that he failed to establish

disability related to his compensable occupational disease,

carpal tunnel syndrome.   Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.     Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     In

holding that Barnes failed to establish disability, the

commission found as follows:
          [O]n April 11, 1991, [Barnes] was diagnosed
          with carpal tunnel syndrome related to his
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          occupation by Dr. Frank J. Talbot. Dr.
          Talbot next saw [Barnes] on April 2, 1992. A
          subsequent EMG test determined work related
          carpal tunnel syndrome in both hands. In an
          Attending Physicians Report of April 21,
          1992, the doctor noted that there was
          disability from work but indicated no
          beginning or ending date. In an October 15,
          1992, report Dr. Khosrow Matini confirmed the
          earlier diagnosis and recommended that
          [Barnes] was an ideal candidate for surgical
          release. . . . The only evidence of
          disability is the Attending Physicians Report
          checking that there was disability from work.
           Neither this report nor any of the other
          medicals indicate a specific date of
          disability or period of disability.
(Emphasis added.)


     Nowhere in the record is any opinion indicating a specific

period of disability related to Barnes' carpal tunnel syndrome.

Thus, the commission did not err in awarding Barnes' medical

benefits for carpal tunnel syndrome and denying Barnes' request

for an award of disability benefits.

     For the reasons stated, we affirm the commission's decision.

                                        Affirmed.




                                2